DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species A, Sub-Species A, and Sub-Species 1 in the reply filed on 05/03/2022 is acknowledged.  The traversal is on the ground(s) that “Claim 1 is directed to a wick sheet for a vapor chamber. Claims 2—25 each depend from claim 1. That is, claims 2-14, 17, and 24 of Group I and claims 15, 16, 18—23, and 25 of Group II all require the wick sheet of claim 1 and all depend from one independent claim, i.e., claim 1. Because there is only one independent claim, restriction based on unity of invention between Groups I and II is improper on its face.” and on the ground(s) of “search and examination of the entire application could be made without serious burden. See MPEP 803”. This is not found persuasive because:
The claims as originally filed contain four independent claims. Claims 1, 14, 15, and 18 are independent claims, contrary to applicant's assertion. However, Examiner combined the above independent claims and narrow it to only two groups as indicated in the requirement for unity of invention that was mailed on 03/17/2022.
The references back to base claim 1 are merely used by applicant as a means for not writing out all of the limitations in claim 1. Furthermore, Examiner has already shown that base claim 1 is anticipated by an X reference cited by the international search authority in the ISR that was provided by applicant. After having shown that there is no novelty associated with the independent claim and therefore no commonly shared special technical feature, unity is lacking as previously stated by the examiner.
Regarding the traversal that on the ground(s) search burden, Examiner respectfully disagrees, search burden is required only for US practice. Furthermore, Examiner notes that even though species and sub-species share a technical feature, this technical feature is not a special technical feature as it does not make a contribution over the prior art. (A "special technical feature," is considered with respect to novelty and inventive step as defined in section MPEP § 1859.) Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-13, 15, 16, 18-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/03/2022.


Information Disclosure Statement

The information disclosure statement filed 04/23/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In the “FOREIGN PATENT DOCUMENTS” section.
The foreign references that are lined through lack of an English translation or statement of relevance.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 14, 17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation of “two of the second groove assemblies that neighbor each other”. However, it renders the scope of the claim indefinite, since claim 1 recites “a second groove assembly provided on the first body surface”. Which “two of the second groove assemblies” Applicant is referring to? To expedite prosecution, examiner interprets “two of the second groove assemblies’’ to read as “two of the second mainstream grooves”.

Claim 8 recites the limitation of “a plurality of the second groove assemblies are provided in at least one of the land portions”. However, it renders the scope of the claim indefinite, since claim 1 recites “a second groove assembly provided on the first body surface”. Which “a plurality of the second groove assemblies are provided in at least one of the land portions” Applicant is referring to? To expedite prosecution, examiner interprets “a plurality of the second groove assemblies are provided in at least one of the land portions’’ to read as “a plurality of the second mainstream grooves are provided in at least one of the land portions”.

The recitations of claim 14 renders the scope of the claim indefinite, since Applicant demanding the dependency of claim 1, still Applicant recites “A vapor chamber comprising: a first sheet; a second sheet; and the wick sheet for a vapor chamber” and “the wick sheet being sandwiched between the first sheet and the second sheet” while claim 1 already recites all the above limitations. To expedite prosecution, Examiner interpret the claim recitations and the references back to base claim 1 are merely used by applicant as a means for not writing out all of the limitations in claim 1. 
The recitations of claim 24 renders the scope of the claim indefinite, since Applicant demanding the dependency of claim 8, still Applicant recites “A vapor chamber comprising: a first sheet; a second sheet; and the wick sheet for a vapor chamber” and “ the wick sheet being sandwiched between the first sheet and the second sheet” while claim 1 that already recites all the above limitations. To expedite prosecution, Examiner interpret the claim recitations and the references back to claim 8 are merely used by applicant as a means for not writing out all of the limitations in claim 8. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DELANO (US 20180156545 A1) in view of WONG (US 20050183847 A1).

Regarding claim 1, DELANO teaches a wick sheet for a vapor chamber, the wick sheet being sandwiched between a first sheet and a second sheet of the vapor chamber where a working fluid is enclosed (see DELANO’s Figure 7 annotated by Examiner: also see ¶¶ [0012, 0013]), the wick sheet comprising: 
a sheet body having a first body surface and a second body surface provided on the opposite side from the first body surface (see DELANO’s Figure 7 annotated by Examiner); 
a penetration space (46) that penetrates the sheet body (see DELANO’s Figure 7 annotated by Examiner); 
a first groove assembly provided on the second body surface (see DELANO’s Figure 7 annotated by Examiner), the first groove assembly communicating with the penetration space (see ¶ [0017]); and 
a second groove assembly provided on the first body surface (see DELANO’s Figure 7 annotated by Examiner), the second groove assembly communicating with the penetration space (see ¶ [0017]), wherein 
the first groove assembly includes a plurality of first mainstream grooves that extend in a first direction (see DELANO’s Figures 1 & 7 annotated by Examiner), 
the second groove assembly includes a plurality of second mainstream grooves that extend in the first direction (see DELANO’s Figures 1 & 7 annotated by Examiner) 
 
DELANO does not teach a flow channel cross-sectional area of the second mainstream groove is greater than a flow channel cross-sectional area of the first mainstream groove. 
WONG teaches a vapor chamber (see Figure 5) comprises a plurality of first mainstream grooves (202) and a plurality of second mainstream grooves (201), wherein a flow channel cross-sectional area of the second mainstream groove is greater than a flow channel cross-sectional area of the first mainstream groove (see ¶ [0051]). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick sheet of DELANO with a flow channel cross-sectional area of the second mainstream groove is greater than a flow channel cross-sectional area of the first mainstream groove, as taught by WONG, such modification would provide benefit of enhancing the capillary pulling force on the recycled liquid, (see WONG’s ¶ [0051]). 

    PNG
    media_image1.png
    539
    1185
    media_image1.png
    Greyscale

DELANO’s Figure 7 annotated by Examiner


    PNG
    media_image2.png
    886
    1008
    media_image2.png
    Greyscale

DELANO’s Figure 1 annotated by Examiner
Regarding claims 2 and 3, DELANO in view of WONG teach the cross sectional area of the second mainstream grooves (201 of WONG) greater than the cross sectional area of the first mainstream grooves (202 of WONG), (Examiner notes that the cross sectional area cannot be greater unless the width is greater, the depth is greater, or both are greater).
DELANO as modified by WONG fails to explicitly teach a width of the second mainstream groove is greater than a width of the first mainstream groove, a depth of the second mainstream groove is greater than a depth of the first mainstream groove.

Furthermore, there are only a finite number of options available for the width and the depth of the second mainstream groove while having greater cross sectional area of the second mainstream groove of DELANO’s wick sheet. In this regard, it is noted that WONG teaches, the cross sectional area of the second mainstream grooves (201 of WONG) greater than the cross sectional area of the first mainstream grooves (202 of WONG). The cross sectional area cannot be greater unless the width is greater, the depth is greater, or both are greater. To modify the depth and the width of DELANO in view of WONG into the claimed proportions would entail a mere change in size of the components and yield only predictable results that have been taught by WONG (grater cross sectional area)).

 It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick sheet of DELANO with a width of the second mainstream groove is greater than a width of the first mainstream groove, a depth of the second mainstream groove is greater than a depth of the first mainstream groove, since such was a suitable and known provision for having a greater cross sectional area of the second mainstream groove of DELANO wick sheet (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1895-97 (2007)). such modification will provide benefit of enhancing the capillary pulling force on the recycled liquid, (see WONG’s ¶ [0051]). Additionally, a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 4, DELANO further teaches the sheet body includes a plurality of land portions that partition the penetration space into a plurality of passages (see a plurality of land portion  and a plurality of passages in DELANO’s Figure 7 annotated by Examiner), 
the land portions are spaced apart from each other in a second direction that is orthogonal to the first direction (see DELANO’s Figure 7 annotated by Examiner), 
 and a width of the second mainstream groove is less than a gap (47) between a pair of the land portions neighboring each other (Examiner notes that the gap 47 is wider than the second mainstream groove due to the shape of the second mainstream groove being smaller triangle). 
 
Regarding claim 6, DELANO teaches the sheet body includes a plurality of land portions that extend in the first direction (see a plurality of land portions extend in the Y direction in DELANO’s Figures 1 & 7 annotated by Examiner) and that partition the penetration space into a plurality of passages (see plurality of passages in DELANO’s Figure 7 annotated by Examiner), and the second groove assembly is disposed on one side of the land portions in the first direction (see the second groove assembly disposed on the lower side of the land portions in DELANO’s Figure 7 annotated by Examiner). 

Regarding claim 7, DELANO further teaches the sheet body includes a plurality of land portions (see plurality of land portions in DELANO’s Figure 7 annotated by Examiner) that partition the penetration space into a plurality of passages (see plurality of passages in DELANO’s Figure 7 annotated by Examiner), 
two of the second groove assemblies (see plurality second mainstream groove in DELANO’s Figure 7 annotated by Examiner) that neighbor each other in a second direction  orthogonal to the first direction are provided in a pair of the land portions that neighbor each other in the second direction (see (Pair) two of the second mainstream grooves provided on a pair of the land portions that neighbor each other in DELANO’s Figure 7 annotated by Examiner), and 
a length in the first direction of the second mainstream groove of the second groove assembly provided in one of the land portions is greater than a length in the first direction of the second mainstream groove of the second groove assembly provided in the other of the land portions (see DELANO’s Figures 1 annotated by Examiner).

Regarding claim 8, DELANO further teaches the sheet body includes a plurality of land portions that partition the penetration space into a plurality of passages (see a plurality of land portions and a plurality of passages in DELANO’s Figure 7 annotated by Examiner), 
 	DELANO does not teach a plurality of the second groove assemblies are provided in at least one of the land portions. 
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick sheet of DELANO, with a plurality of the second groove assemblies are provided in at least one of the land portions, since such modification involves only routine skill in the art and would provide the benefit of increasing the heat transfer rate. See MPEP 2144.04(VI).

Regarding claim 14, DELANO teaches a vapor chamber (30) comprising a first sheet; a second sheet; and the wick sheet for a vapor chamber according to claim 1, the wick sheet being sandwiched between the first sheet and the second sheet (see DELANO’s Figure 7 annotated by Examiner: Examiner interpret the claim recitations and the references back to base claim 1 are merely used by applicant as a means for not writing out all of the limitations in claim 1: see the rejection of claim 1 above: also see ¶ [0012, 0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DELANO (US 20180156545 A1) in view of WONG (US 20050183847 A1) and MONGIA (US 7203064 B2).

Regarding claim 5, DELANO as modified by Wong teaches the sheet body includes a plurality of land portions that partition the penetration space into a plurality of passages (see a plurality of land portions and a plurality of passages in DELANO’s Figure 7 annotated by Examiner), 
the first groove assembly and the second groove assembly are provided in at least one of the land portions (see DELANO’s Figure 7 annotated by Examiner). 
DELANO does not teach a number of the second mainstream grooves provided in the land portion is less than a number of the first mainstream grooves provided in the land portion. 
However, a number of the second mainstream grooves provided in the land portion is less than a number of the first mainstream grooves provided in the land portion is a result effective variable, as recognized by MONGIA, which teaches heat exchanger with cooling channels comprises: heat exchange layer (130) that includes first mainstream grooves (140 of element 330: see Figure 3), second mainstream grooves (140 of element 310: see Figure 3); wherein a number of the second mainstream grooves provided in the heat exchange layer is less than a number of the first mainstream grooves provided in the heat exchange layer: see Col. 4, Lines [1-5] “channels 140 may be the most dense (to provide the most heat transfer) in area 310, the least dense (to provide the least heat transfer) in area 320, and medium-dense (to provide an intermediate amount of heat transfer) in area 330.”). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick sheet of DELANO, with a number of the second mainstream grooves provided in the land portion is less than a number of the first mainstream grooves provided in the land portion, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Having two mainstreams grooves, while one denser than the other one is well known technique and would yield predictable results i.e. denser mainstream grooves would provide the most heat transfer (see MONGIA's Col. 4, Lines [1-5]), thereby optimizing the capillary pulling force due to the increase of the pressure difference between the two mainstreams grooves (See MPEP 2143 I D).

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DELANO (US 20180156545 A1) in view of WONG (US 20050183847 A1) and CHUANG (US 20070022603 A1).
Regarding claim 17, DELANO in view of Wong does not teach the working fluid has freezing-expansion property.
CHUANG teaches a vapor chamber (see Figure 2) comprises working fluid has freezing-expansion property (see ¶ [0020]: Examiner notes that the water has freezing-expansion property).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select water as working fluid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07.

Regarding claim 24, DELANO teaches a vapor chamber (30) comprising a first sheet; a second sheet; and the wick sheet for a vapor chamber according to claim 8, the wick sheet being sandwiched between the first sheet and the second sheet (see DELANO’s Figure 7 annotated by Examiner: Examiner interpret the claim recitations and the references back to claim 8 are merely used by applicant as a means for not writing out all of the limitations in claim 8: see the rejection of claims 1 and 8 above: also see ¶ [0012, 0013]).
DELANO in view of Wong does not teach the working fluid has freezing-expansion property.
CHUANG teaches a vapor chamber (see Figure 2) comprises working fluid has freezing-expansion property (see ¶ [0020]: Examiner notes that the water has freezing-expansion property).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select water as working fluid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. See MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KURASHIMA (US 20180164043 A1) teaches a similar vapor chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763